Citation Nr: 9928377	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for tendinitis of the 
left leg, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
October 1991, including service in the Southwest Asia Theater 
of Operations (SWA) during the Persian Gulf War (PGW) from 
October 1990 to April 1991.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which increased the veteran's 
rating for tendinitis of the left leg from 0 to 10 percent 
and denied service connection for chronic fatigue, including 
as due to an undiagnosed illness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's chronic fatigue and tiredness has been 
associated as a symptom of his diagnosis of depression.

3.  There is no medical evidence which links the veteran's 
currently diagnosed depression with his active military 
service.

4.  The veteran's left leg tendinitis is manifested by, at 
most, moderate impairment of function of the peroneal muscles 
of Muscle Group XI, primarily shown as a lowered threshold of 
fatigue after average use.  There is no evidence of inability 
to keep up with work requirements due to tendinitis, no 
evidence of abnormal hardness on contraction, and no 
indication of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the right 
side.


CONCLUSIONS OF LAW

1.  The veteran may not be granted service connection on a 
presumptive basis for fatigue, claimed as undiagnosed 
illnesses related to his service in Southwest Asia (SWA) 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic fatigue and 
tiredness, as a symptom of depression, on a direct basis.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for tendinitis of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.73, Diagnostic Code (DC) 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Fatigue, Including as Due to 
an
Undiagnosed Illness

The veteran has claimed entitlement to service connection for 
chronic fatigue and tiredness, which he also asserts may be a 
result of his service in SWA during the Persian Gulf War.  VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein."  See 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Additionally, 38 U.S.C.A. § 1117 (West, Supp. 1997) provides 
for presumptive service connection in cases where a veteran 
offers competent, objective medical or lay evidence of a 
chronic disability resulting from an undiagnosed illness 
which became manifest during service on active duty in the 
Armed Forces in SWA during the PGW, or that became manifest 
to a degree of 10 percent or more between the end of his 
service in that theater during the PGW and the present date.  
See 38 C.F.R. § 3.317 (1997); see also "Compensation for 
Certain Undiagnosed Illnesses," 62 Fed. Reg. 23138-23139 
(1997) (effective Nov. 2, 1994, codified at 38 C.F.R. 
§ 3.317(a)(1)(i), retroactively extending presumptive period 
for service connection for certain undiagnosed illnesses to 
December 31, 2001).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  See 38 C.F.R. § 3.317(b).  However, the 
symptoms "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  
The VA General Counsel's office (whose opinions are binding 
on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), 
has further determined that service connection may not be 
presumptively established under 38 U.S.C. § 1117(a) "for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).

The veteran's service medical records contain no complaints 
of ongoing fatigue, and no diagnosis of any condition 
productive of fatigue.  Neither a May 1991 periodic general 
physical examination nor a May 1991 Medical Board physical 
examination note any complaints of fatigue or any history or 
diagnosis related to fatigue.  

The medical evidence of record also includes VA medical 
examinations and outpatient treatment records, together with 
records of the veteran's treatment by private physicians and 
hospitals.  In May 1992, the veteran received a general 
medical examination at the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  His primary complaint at that time 
was multiple joint pain.  Neurologic and psychological 
evaluations were normal.  The veteran did not report chronic 
fatigue at the time of this examination, and had not claimed 
fatigue as a disability or disease at the time his initial VA 
claim for compensation was filed (in March 1992).  Similarly, 
the veteran's statement that he felt he was suffering from 
"Desert Storm syndrome," in February 1997, mentioned 
symptoms including baldness, stomach, joint, skin, intestinal 
and sinus problems, but omitted fatigue.  The veteran appears 
to have first discussed chronic fatigue at the time of a 
general medical examination in March 1997, which was prompted 
by the veteran's claim for benefits based on Persian Gulf War 
service, the veteran reported that he thought that he had 
Persian Gulf syndrome which he reported included a feeling of 
fatigue, tiredness, dry skin, loss of scalp hair, and stomach 
pain.  The veteran reported that he had had such 
symptomatology for the past 4 to 5 years since his discharge 
from military service and after the Gulf War.  The examiner 
however, found that except for frontal baldness, there was no 
objective physical evidence of such symptomatology.

The veteran's private medical records show a complaint of 
"no energy" in November 1993, but this appears to be 
associated with a diagnosis and other symptoms related to 
acute bronchitis.  In January 1994, the veteran was referred 
to a private psychologist for counseling related to a 
domestic situation.  There is no suggestion of any connection 
between symptoms prompting this counseling and the veteran's 
military service.  A January 1998 letter from the veteran's 
private physician, Joseph McPike, M.D., reports prior 
treatment "for approximately 4-5 years" for recurrent 
fatigue, anxiety, depression, "occassional (sic) fatigue 
syndrome," "fever of unknown origin," and general health 
deterioration.

In February 1998, the veteran received a psychological 
examination at the VAMC in Indianapolis, resulting in a 
diagnosis of depression of "fairly significant" severity, 
which encompassed symptoms including problems sleeping, 
initiation of sleep, frequent waking though night, "not 
feeling rested," having very little energy, loss of 
appetite, apathy and poor motivation.  The veteran stated to 
the examiner that these symptoms began within a year 
following his return from the Persian Gulf.  As noted above, 
this statement is not supported by the other medical and 
documentary evidence of record.  The examiner did not 
specifically suggest any etiology for the veteran's 
depression, although the stressors indicated on Axis IV of 
his multi-axial diagnosis were recent loss of employment and 
financial concerns. The Board notes, parenthetically, that 
fatigue or loss of energy nearly every day is considered a 
symptom of a major depressive episode.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (1994) (DSM-IV).

Since the veteran's reported symptoms of fatigue or 
"tiredness" have been linked by medical evidence to his 
diagnosis of depression, they do not constitute an 
"undiagnosed illnesses" within the meaning of laws and 
regulations providing presumptive service connection for 
undiagnosed illnesses which become manifest following service 
in SWA.  See 38 C.F.R. § 3.317(a) (symptoms cannot be 
attributed to any known clinical diagnosis); see also 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998).  Accordingly, service connection must be denied for 
this condition on a presumptive basis.

In Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when an appellant is not entitled to a regulatory presumption 
of service connection for a given disability, his claim still 
must be reviewed to determine whether service connection can 
be established on a direct basis.  That is, the material in 
the claims file must be evaluated to determine whether there 
is at least evidentiary equipoise as to the question of 
whether any currently diagnosed condition is related to an 
illness or injury sustained or manifested by the veteran 
while on active duty.  Id. at 1044; 38 U.S.C.A. §§ 1113(b), 
1116.

As noted above, VA may pay compensation for "disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service."  38 U.S.C.A. § 1110.  In 
making a claim for service connection on a direct basis, 
however, the veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).
 
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's reported fatigue or tiredness is related to his 
period of active military service.  Again, medical evidence 
has associated the veteran's fatigue with his depression, 
which was initially diagnosed in about January 1994, and has 
been related to factors which do not include his active duty 
or any event which occurred while he was in active service.  
Although the veteran's private reported in January 1998 that 
he treated the veteran for "recurrent fatigue, anxiety, 
depression, [and] occassional (sic) fatigue syndrome," none 
of these conditions have been linked by the physician to 
military service and although he reported that the onset of 
the veteran's symptoms was "4-5 years" earlier, he has 
submitted no supporting medical evidence documenting this 
fact.

The veteran has recently reported that his symptoms began 
during active duty or shortly afterwards, and asserted that 
his deployment to SWA was the precipitating factor.  However, 
lay testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence of 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for chronic fatigue on a 
direct basis is not well grounded, and must be denied.

Increased Rating for Tendinitis of the Left Leg

The veteran has requested an increased rating for diagnosed 
tendinitis of the left leg, currently evaluated as 10 percent 
disabling.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  This obligation was satisfied by the VA medical 
examinations described below and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

The veteran's service medical and personnel records show that 
he was separated from active duty for medical reasons, by 
virtue of chronic left calf pain, evaluated in May 1990 as 
probable shin splints, and in July 1990 as chronic 
tendinitis.  A bone scan was performed in February 1990, 
which revealed no evidence for an alternative diagnosis of 
stress fractures, and anterior compartment syndrome was 
discounted following pressure measurements.  The veteran was 
found to be able to perform regular duties (and did so during 
his deployment to SWA), but unable to participate in physical 
training (PT) involving running.  A May 1991 medical board 
examination report diagnosed chronic left calf pain and mild, 
asymptomatic degenerative joint disease of the ankles.

An orthopedic examination at the Indianapolis VAMC in May 
1992 found a "questionable history" of a left fibula stress 
fracture, and a "questionable history" of degenerative 
joint disease of the left ankle with minimal limitation of 
motion following prolonged ambulation.  A March 1997 
orthopedic examination at the Indianapolis VAMC noted no 
complaints of locking or swelling, but occasional sharp pains 
in the foot.  The veteran reported that left calf and ankle 
pain would occur with prolonged standing or walking two or 
more miles.  There was no limitation of range of motion of 
the ankles and no tenderness, swelling, or pain in the ankles 
on motion.  Eversion of the left leg did cause proximal calf 
pain in the region of the peroneal tendon and muscle.  The 
examiner found this consistent with left sided peroneal 
tendinitis, for which he recommended treatment with 
"nonsterroidals" and use of a CAM walker for a short period 
of time until symptoms improved.  The examiner indicated that 
the condition "may have come on with walking with improper 
shoes or on hard surfaces and may have been related to his 
military service."

A February 1998 VA examination confirmed pain and a burning 
sensation on eversion of the left foot against resistance, 
which was associated with a diagnosis of chronic tendinitis 
of the left peroneal group of muscles.  This examination also 
reported tenderness of the subtalar joint with range of 
motion suggestive of degenerative joint disease.

Private medical records show no complaints regarding the left 
leg or ankles from late 1993 (the date of the earliest 
private records) to January 1998.  A January 1998 letter from 
the veteran's longstanding private physician which enumerates 
conditions treated over the prior four to five years does not 
report any treatment for leg, calf or ankle pain.  However, 
in February 1998, the veteran was seen by a physical 
therapist at his place of employment, and was noted to have 
tenderness, redness and swelling, in both ankles.  At the 
time of his VA examination approximately two weeks after he 
was last seen by the physical therapist, however, he was 
noted to have "full painless motion" of the left ankle.  
The state of the right ankle was not reported.  The February 
1998 VA examination also noted trace weakness in the peroneal 
musculature of the left leg with pain on or tenderness of the 
peroneal tendons on eversion of the left leg with resistance.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left leg tendinitis has been evaluated under 
Diagnostic Code 5021 for myositis which is rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 
(1998).  In this case, the affected body part is the 
veteran's left lower leg.  Limitation of motion of the leg is 
rated under Diagnostic Codes 5260 (limitation of leg flexion) 
and 5261 (limitation of leg extension).  The evidence in this 
case does not support a disability rating under these 
sections.  Limitation of flexion of a leg is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Marked limitation of motion of 
the ankle is evaluated as 20 percent disabling.  Moderate 
limitation of motion is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board notes, 
however , that the veteran has also established service 
connection separately for disability of each ankle.  See 38 
C.F.R. § 4.14 (1998).  The February 1998 VA general medical 
examination revealed that the veteran's knees and hip were 
grossly within normal limits.  On the muscles portion of the 
examination at that time, the examiner noted full painless 
motion of the veteran's left knee and ankle.  Thus, a higher 
evaluation under these diagnostic codes is not warranted.  
The RO has indicated that the currently assigned 10 percent 
disability evaluation was warranted based on pain with motion 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.59.

However, the Board has also considered whether an increased 
evaluation may be assigned pursuant to other pertinent 
diagnostic codes.  In this regard, the Board has considered 
the provisions of 38 C.F.R. § 4.73, DC 5311, which evaluates 
muscle injuries to Muscle Group XI, which includes the 
posterior and lateral crural muscles and the muscles of the 
calf.  The function of those muscles is to provide propulsion 
thrust in walking and plantar flexion of the foot.  Muscles 
in Group XI  include the peroneus longus and brevis.  Under 
this diagnostic code, a noncompensable (0 percent) rating is 
assigned where disability is slight, a 10 percent evaluation 
is warranted for moderate disability, 20 percent for 
moderately severe disability, and a 30 percent rating (the 
maximum schedular rating under this DC) is appropriate for 
severe disability.

Muscle injuries are evaluated or characterized using the 
criteria established in 38 C.F.R. § 4.56.  That regulation 
provides, in pertinent part, that:  An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles: (i) 
Type of injury. Simple wound of muscle 
without debridement or infection; (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section; 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.
(2) Moderate disability of muscles: (i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection; (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles; (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.
(3) Moderately severe disability of 
muscles: (i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements; (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
(4) Severe disability of muscles: (i) 
Type of injury. Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements; (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: 
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. 
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing 
group of muscles. 
(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 
(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

VA regulations for evaluating muscle disability were amended 
on June 3, 1997.  However, pre- and post-June 1997 versions 
of section 4.56 are essentially identical in their 
description of the type of injury, history and complaint and 
objective findings required for assessing the severity of a 
muscle wound.  Compare 38 C.F.R. § 4.56 (1996); 38 C.F.R. 
§ 4.56 (as amended at 62 Fed. Reg. 30,238 (1997)).  Since the 
substantive effect of application either the pre- or post-
amendment version of 38 C.F.R. § 4.56 would be identical in 
the veteran's case, the Board finds it is not obliged to 
consider Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991), 
which holds that where the law or regulations governing a 
claim change while the claim is pending, the version "most 
favorable to the claimant" applies, absent congressional 
intent to the contrary.

After considering the above criteria, the Board finds that 
the veteran's left calf tendinitis most closely approximates 
a moderate disability, with a somewhat lowered threshold of 
fatigue after average use, which affects the function 
(propulsion and plantar flexion) controlled by the peroneal 
tendons and muscles.  There is no evidence of inability to 
keep up with work requirements due primarily or substantially 
to tendinitis, and no indication of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound (right) side.  Similarly, there is no 
evidence of severe muscle injury, such as loss of deep fascia 
or muscle substance, or soft flabby muscles on the affected 
side.  The peroneal muscles do not swell or harden abnormally 
in contraction, and there is no indication of severe 
impairment of function (i.e., strength, endurance, or 
coordinated movements) of the left peroneal muscles or 
tendons, compared to the right side.  As such, an evaluation 
in excess of 10 percent for the veteran's service-connected 
tendinitis of the left leg is not in order.  

In evaluating the severity of a disability, the Board notes 
that consideration also must be given to the potential 
application of various other provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet. App. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-593 (1991).  In this regard, 
the Board has considered ratings potentially available under 
38 C.F.R. § 4.71a, but finds no evidence of any impairment of 
the function of the knee or ankle joints attributable to the 
veteran's left calf tendinitis.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In the present case, the Board 
notes that there has been no showing that the veteran's 
service-connected disability has caused marked interference 
with employment, and no assertion that it has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" and need not remand this matter to the 
RO for consideration.  See Bagwell, 9 Vet. App. at 338-339; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for chronic fatigue, including as due to 
an undiagnosed illness, is denied.

A rating in excess of 10 percent for tendinitis of the left 
leg is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

